DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed May 24, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Status of Claims
This action is in reply to the amendment filed on May 24, 2021.  Claims 1-10 are Currently amended; and claims 11 and 12 are New. Claim 1-12  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1-10 have been noted by the Examiner. These amendments are sufficient to overcome the claim objections and the rejections under 35 USC 112(b) set forth in the prior office action. Therefore, the claim objections and those rejections are withdrawn by the Examiner. However, new objections and new grounds of rejection under 35 USC 112(b), 102, and 103 necessitated by the amendments are set forth below and herein made FINAL.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:
In claim 4, line 2, the word “include” has been misspelled.
In claim 11, line 20, the phrase should read, “[[an]]a user input.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a sensor module configured to detect an approach of the plurality of pegs.” This is unclear, as not all of the pegs of the plurality approach at once. Examiner suggests reciting “an approach of any peg of the plurality of the plurality of pegs.” All subsequent instances must also be corrected. 

Claims 2-10 are also rejected for their incorporation of the above through their dependencies of claim 1.
In claim 3, line 8, it is unclear which two or more modules are meant. Examiner suggests, “wherein the two or more unit modules are controlled such thatsenses the approach of any peg of the plurality of pegs, or are controlled to provide the same sensing condition to all of the two or more unit modules disposed in the interior of the same
Claim 5 recites “a training result.” It is unclear whether this is a separate training result from the one recited in claim 1. Examiner suggests reciting “a second training result” to differentiate them OR the subsequent recitation reciting “the training result” if it is referring to the one established by claim 1.
Claims 6-10 are also rejected for their incorporation of the above through their dependencies of claim 5.
In claim 8, there is insufficient antecedent basis for the term “the light source modules at a specific location.” Examiner suggests establishing what is meant by “a specific location” with reference to the plane of the main device (e.g., claim 1 could recite, “a main device; a plurality of unit modules disposed in a plane of the main device at locations separated by a specific interval” or something similar.
Claims 11 and 12 recite, “wherein when the plurality of board plates is inserted into or coupled to the main device.” This should read, “wherein when a board plate of the plurality of board plates is inserted into or coupled to the main device.” Further, the the inserted or coupled board plate” in order to refer to the proper antecedent.
Claims 11 and 12 recite “a control unit configured to determine an evaluation condition . . . based on a light output condition of light source modules and sensing data received from sensor modules” and subsequently recite “wherein each unit module of the plurality of unit modules includes: a sensor module . . . ; and a light source module.” It is unclear whether the light source modules and sensor modules recited first are the same as the subsequent ones. Examiner suggests putting the “control unit” limitation at the end of each claim and reciting it as follows: “a control unit configured to determine an evaluation condition . . . based on [[a]] light output conditions of the light source modules and sensing data received from the sensor modules” to make it clear.
Claims 11 and 12 recite “the light output condition includes at least one of an output time point of light, an output period of light, and . . . .” The specification provides no guidance as to the meaning of these terms. For examination purposes, Examiner takes “an output time point of light” to be a designated point at which a single light source is illuminated (briefly or otherwise) and “output period of light” to be a duration during which the selected light sources are illuminated.
Claim 12 recites “wherein when an application that is installed or included in a mobile terminal is the control unit” (emphasis added). This renders the limitation optional. For examination purposes, Examiner construes this as “wherein [[when]] an application that is installed or included in a mobile terminal is the control unit, and the application sets . . . .”

Claim Rejections - 35 USC § 102
Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillen.
Regarding claim 1 (Currently amended), Guillen teaches a rehabilitation system (reflex tester, Title, capable of being used for evaluating rehabilitation, ¶¶119-121, ¶123) comprising: a main device (body of panel housing 41, FIG. 2A) in which a plurality of unit modules are disposed on a plane at a specific interval (columns/rows of apertures distributed at specific intervals in a plane, FIG. 2A, ¶44; each aperture includes an annunciator, e.g., an LED, and a sensor, ¶46; “unit module” comprises annunciator and sensor); and a plurality of pegs configured to approach at least one unit module of the plurality of unit modules (pegs 42 configured to be inserted into apertures 52, FIG. 2A; pegs 42 “approach” at least one unit module during insertion), wherein the main device comprises a control unit (computer or controller 112, FIG. 2A) configured to control the plurality of unit modules (controller 112 provides annunciator-driving outputs during test, ¶103), wherein each unit module of the plurality of unit modules includes: a light source module (LED light annunciator, ¶46) configured to output light when a light output condition is met (source of illumination selectively enabled and responsive to controller, ¶61); and a sensor module configured to detect an approach of the plurality of pegs (a sensor to detect the presence (i.e., “approach”) of an inserted peg, ¶46), wherein the control unit is configured to control the light source module of at least one selected unit module of the plurality of unit modules to output light (source of illumination selectively enabled and responsive to controller, ¶61), and calculate a training result based on whether the sensor module of the at least one selected unit module of the plurality of unit modules detects the approach of the plurality of pegs after the light is outputted by the light source module of the at least one selected unit module of the plurality of unit modules (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25, ¶31, and sensor input is the presence (i.e., “approach”) of an inserted peg, ¶46; response time capable of being used to determine a training result, ¶¶51-55, ¶64, e.g., if response time has improved, it’s an indication that the person’s cognitive and/or dexterity abilities have improved, ¶119, ¶121).
Guillen may not explicitly teach a rehabilitation training system, but this is merely a statement of intended use of which Guillen is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 
Regarding claim 5 (Currently amended), Guillen teaches wherein the control unit (computer or controller 112, FIG. 2A) is further configured to determine an evaluation condition (e.g., response time, ¶25) for calculating a training result (response time capable of being used to determine a training result, ¶¶51-55, ¶64, e.g., if response time has improved, it’s an indication that the person’s cognitive and/or dexterity abilities have improved, ¶119, ¶121) based on the light output condition of the light source module and sensing data received from the sensor module (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25).
Regarding claim 7 (Currently amended), Guillen teaches further comprising: a display unit (display device, ¶108) configured to provide a user interface (e.g., initial menu, ¶100) for setting at least one of: a training mode (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a level of difficulty (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a type of a game (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a type of each peg of the plurality of pegs (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), and a type of each board plate of a plurality of board plates (Guillen may not explicitly teach this feature, but it , wherein the control unit is configured to set the light output condition and the evaluation condition based on input data received through the user interface (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100).19
Regarding claim 8 (Currently amended), Guillen teaches wherein the control unit is configured to calculate a specific time period that is consumed to insert a specific peg after the light source modules at a specific location outputs a specific light, and apply the calculated time period to the evaluation condition (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25 (response time is the evaluation condition); the software directs the system to activate a certain annunciator (e.g., a light), and the system then records the time interval between the light coming on or instruction provided and the appropriate button being pressed or action performed, ¶97; therapist or physician can analyze a subject's progress over time by analyzing the trends in reaction time for selected stimuli, and the data can be organized by test type and by the specific stimulus presented to the subject, ¶99).
Regarding claim 9 (Currently amended), Guillen may not explicitly teach wherein the control unit is configured to request output of light from a plurality of selected unit modules, and if all of the selected unit modules detect the pegs, determine that a training is achieved, and wherein the selected unit modules are unit modules disposed at specific locations for forming a specific shape. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that 
Regarding claim 10 (Currently amended), Guillen teaches wherein the control unit is configured to determine whether the sensing data is received from the plurality unit modules when a training is started (sensors are checked for activation and function, ¶97).
Guillen may not explicitly teach that the control unit is configured to determine whether the sensing data is received from the unit modules when the training is started for the intended purpose of alerting the user to remove the pegs. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that an exercise can be started with pegs installed in apertures of central area 44 and the user is timed while moving all pegs to apertures in one or more selected side columns (¶65). In other .

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen as applied to claim 1 above, and further in view of Chinese Patent Pub. No. CN102716572B, Cao et al. (“Cao”).
Regarding claim 2 (Currently amended), Guillen teaches a board plate that includes a plurality of holes (front of panel housing 41 coupled to body of panel housing 41, FIG. 2A; includes a plurality of apertures 52, FIG. 2A, that receive pegs; replaceable peg array that allows for changing the peg display when desired, ¶60), wherein each peg of the plurality of pegs has an insertion part which corresponds to a shape and a size of at least one hole among the plurality of holes (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). 
Guillen may not explicitly teach a plurality of board plates which are configured to be inserted into or coupled to the main device. However, Guillen replaceable peg array that allows for changing the peg display when desired (¶60). Guillen also teaches that different shapes and sizes of holes can be included (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). Further, Cao teaches a rehabilitation training instrument (¶2) in which the training board 5 and the detection circuit 4 have a two-layer board structure (FIGS. 1, 2), and the training board 5 (the upper board) can be removed and replaced with a different board having different holes and/or shapes (¶12). The detection circuit is in the lower board (¶12). Therefore, it would have been obvious to one of ordinary skill in the art to include a plurality of interchangeable peg arrays in Guillen in the form of training boards couplable to the main device as in Cao with at least some differently shaped and/or differently sized holes in order to yield the predictable results of being able to change the training when desired while reusing the same detection system. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen as applied to claim 1 above, and further in view of Cao and U.S. Patent Pub. No. 2015/0041616, Gentile et al. (“Gentile”).
Regarding claim 3 (Currently amended), Guillen teaches further comprising a board plate that includes a plurality of holes (see prior-art rejection of claim 2).
Guillen may not explicitly teach a plurality of board plates which are configured to be inserted into or coupled to the main device. However, see prior-art rejection of claim 2.
wherein each hole of the plurality of holes of each board plate is sized such that, when one of the plurality of board plates is inserted into or coupled to the main device, two or more of the plurality of unit modules are disposed in an interior of a same hole selected from the plurality of holes, and wherein two or more unit modules are controlled to sense only one of the two or more unit modules disposed in the interior of the same hole, or are controlled to provide the same sensing condition to all of the two or more unit modules disposed in the interior of the [same] hole. As discussed regarding claim 1, each aperture in Guillen includes a single “unit module” comprising a sensor to detect the presence of a peg in that hole (columns/rows of apertures, FIG. 2A, ¶44; each aperture includes an annunciator, e.g., an LED, and a sensor, ¶46, ¶61; “unit module” comprises annunciator and sensor; controller or computer 112 (incorrectly described as controller 74 in ¶61) receives data from the sensors and controls the timers, ¶63, ¶64). However, Gentile teaches a system wherein objects inserted into holes in an upper plate align with one or more sensors in the base (a product that is placed through a hole of the cover contacts an upper surface of either the tray (or tray cavity) or the lower surface of the base, and a sensor may be positioned at the point of contact to detect characteristics of the product, ¶197; the sensors may be formed in alignment with the holes of the cover such that a product placed through a hole contacts a respective sensor or sensors underneath the hole, ¶197).18 Gentile further teaches that the wiring may be organized such that every group of sensors is coupled to a different wire or cable of wires and that the wiring may further be organized such that every separate cavity of a tray or, more generally, every separate group of sensors for a different .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen as applied to claim 1 above, and further in view of Korean Patent No. KR100806024 B1, Yu et al. (“Yu”).
Regarding claim 4 (Currently amended), Guillen may not explicitly teach wherein the sensor modules include Hall sensors. Guillen is open as to the type of sensor that can be used (the sensors, in general terms, sense the user's response, ¶27), though Guillen does provide some examples: microswitch that detects the position of a peg within a hole (¶110), or thermal sensors, optical sensors, capacitive sensors, or pressure sensors (¶110). Further, Yu teaches this feature (electronic pegboard 70 that uses an electronic chip to determine whether the pegs are inserted, translation, p. 2; electronic chip can be a Hall-effect sensor, claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a different type of sensor in Guillen as an equivalent alternative design choice, e.g., a Hall sensor as in Yu, in order to yield the predictable results of sensing whether or not a peg approaches/is inserted into the hole.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen as applied to claim 1 above, and further as set forth below.
Regarding claim 6 (Currently amended), Guillen teaches further comprising: a [computer] including the control unit (computer or controller 112, FIG. 2A), wherein the [computer] stores and executes an application (computer or controller includes software for analyzing and displaying the data, ¶100) configured to: set a training mode according to a request of a user (computer software displays a menu allowing the therapist, technician or physician to perform a test, ¶100; if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶101, ¶102), transmit the light output condition corresponding to the training mode to the main device (performs the test, ¶101: annunciator (e.g., LED) provides stimulus comprising a cue or prompt to the user that induces a response by the user, ¶27; computer or controller 112 (incorrectly described as controller 74 in ¶61) selectively enables source of illumination, ¶61; receive sensing data of the sensor modules from the main device (sensors of the unit modules of the main device sense the user's response, ¶27; computer or controller 112 receives data from sensors, ¶64), and evaluate the training result by applying the evaluation condition according to the training mode (response and cognitive ability measuring system for measuring the time required for a subject to respond to an event including a plurality of tasks, ¶25, that may involve hand-eye coordination, reflexes, reaction time, depth perception, range of motion and mobility, dexterity, strength, etc., ¶24; analysis of the data and its applications, ¶¶114-123).
 mobile terminal that includes the control unit. Guillen does teach that any suitable computer can be used (controller 112 can be any computer suitable for use in order to implement or perform various embodiments of the invention, ¶105). Further, Applicant’s admitted prior art teaches that laptop computers, tablet computers, and smartphones are mobile computers/computer terminals. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a known mobile computer for the computer/controller of Guillen in order to yield the predictable results of making the system more portable.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guillen in view of Cao.
Regarding claim 11 (New), Guillen teaches a rehabilitation system comprising: a main device in which a plurality of unit modules are disposed on a plane at a specific interval (see prior-art rejection of claim 1); a board plate coupled to the main device that includes a plurality of holes ((front of panel housing 41 coupled to body of panel housing 41, FIG. 2A; includes a plurality of apertures 52, FIG. 2A); a plurality of pegs configured to be inserted into the plurality of holes, respectively (pegs 42 configured to be inserted into apertures 52, FIG. 2A); and a control unit configured to determine an evaluation condition for calculating a training result based on a light output condition of light source modules and sensing data received from sensor modules (see prior-art rejection of claim 5), wherein each unit module of the plurality of unit modules (“unit module” comprises annunciator and sensor, ¶46) includes: a sensor module configured to detect insertion of the plurality of pegs into the plurality of holes (a sensor to detect the presence (i.e., “insertion”) of a peg, ¶46); and a light source module configured to output light of a specific color (LED light annunciator, ¶46, which outputs light of a specific color), wherein the light source modules output the light to an outside of the rehabilitation training system through the plurality of holes of the coupled board plate (pegs 42 can be translucent to pass illumination from within pockets 52 from LED 52a, FIGS. 2A, 2B; in other words, if light from LED 52a is visible from the outside of the main body through the aperture even if a peg is in the aperture, then it is inherently visible if no peg is in the aperture), wherein the coupled board plate is coupled to an upper portion of the main device (front of panel housing 41 coupled to front (i.e., “top”) of body of panel housing 41, FIG. 2A), and the plurality of unit modules are configured to be positioned below the plurality of holes of the coupled board plate (FIG. 2B), wherein the main device comprises a user input unit (e.g., initial menu, ¶100) configured to receive an user input of training mode related information (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶101) and the control unit is configured to set a training mode based on the training mode related information (¶¶102-103), and wherein the training mode related information includes the light output condition (¶103), and the light output condition includes at least one of an output time point of light (capable, ¶63, ¶103), an output period of light (capable, ¶63, ¶103), and a number of light source modules that output light simultaneously (capable of and obvious to illuminate a number of starting and/or destination apertures, ¶65, ¶103).  
a plurality of board plates OR that each of the plurality of board plates is configured to be removably coupled to or inserted into the main device. However, see prior-art rejection of claim 2. NOTE: Examiner is construing narrowly here in the interest of compact prosecution, as the claim does not actually require the board plates to be interchangeable or removably coupled to the device.
Guillen may not explicitly teach a rehabilitation training system, but this is merely a statement of intended use of which Guillen is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Further, Cao teaches this intended use (rehabilitation training instrument, 
Regarding claim 12 (New), Guillen teaches a rehabilitation system comprising: a main device in which a plurality of unit modules are disposed on a plane at a specific interval; a board plate coupled to the main device that includes a plurality of holes; a plurality of pegs configured to be inserted into the plurality of holes, respectively; and a control unit configured to determine an evaluation condition for calculating a training result based on a light output condition of light source modules and sensing data received from sensor modules, wherein each unit module of the plurality of unit modules includes: a sensor module configured to detect insertion of the plurality of pegs into the plurality of holes; and a light source module configured to output light of a specific color, wherein the light source modules output the light to an outside of the rehabilitation training system through the plurality of holes of the coupled board plate, wherein the coupled board plate is coupled to an upper portion of the main device, and the plurality of unit modules are configured to be positioned below the plurality of holes of the coupled board plate; wherein the control unit sets a training mode according to a request of a user, transmits the light output condition corresponding to the training mode to the main device, receives sensing data of the sensor modules from the main device, and evaluates the training result by applying the evaluation condition according to the training mode, and wherein the light output condition includes at least one of an output time point of light, an output period of light, and a number of light source modules that output light simultaneously (see prior-art rejection of claim 11).   
Guillen may not explicitly teach a plurality of board plates OR that each of the plurality of board plates is configured to be removably coupled to or inserted into the main device. However, see prior-art rejection of claim 11.
Guillen may not explicitly teach that an application that is installed or included in a mobile terminal is the control unit. Guillen does teach that any suitable computer can be used (controller 112 can be any computer suitable for use in order to implement or perform various embodiments of the invention, ¶105). Further, Applicant’s admitted prior art teaches that laptop computers, tablet computers, and smartphones are mobile computers/computer terminals. Examiner takes OFFICIAL NOTICE of software applications running on laptop computers, tablet computers, and smartphones. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a software application on a known mobile computer for the controller of Guillen as a matter of obvious design choice and to yield the predictable results of making the system more portable.
Guillen may not explicitly teach a rehabilitation training system, but this is merely a statement of intended use of which Guillen is capable. See prior-art rejection of claim 11. Further, Cao teaches this intended use (rehabilitation training instrument, ¶2), so it would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Guillen for rehabilitation training as in Cao.

Response to Arguments
The Applicant’s amendments filed in the Response have been fully considered, but they do not overcome the art of record. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:

(1) The cited combination of Guillen, Cao, Gentile, and Yu fails to disclose, suggest, or otherwise render obvious the claimed features of “a sensor module configured to detect an approach of the plurality of pegs” and a control unit configured to “calculate a training result based on whether the sensor module of the at least one selected unit module of the plurality of unit modules detects the approach of the plurality of pegs after the light is outputted by the light source module of the at least one selected unit module of the plurality of unit modules;"
(2) New claim 11 recites that "the training mode related information includes the light output condition, and the light output condition includes at least one of an output time point of light, an output period of light, and a number of light source modules that output light simultaneously," which distinguishes over the art of record; and 
(3) New claim 12 recites that “the light output condition includes at least one of an output time point of light, an output period of light, and a number of light source modules that output light simultaneously," which distinguishes over the art of record.


In response to the Applicant’s arguments (2) and (3), the Examiner respectfully disagrees. See above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/J.L.K./
Examiner, Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715